NUMBER 13-14-00586-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


MICHAEL BULLARD,                                                            Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 36th District Court
                         of Aransas County, Texas.



                         MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Garza and Longoria
                  Memorandum Opinion Per Curiam

      Appellant, Michael Bullard, attempts to appeal his conviction for indecency with a

child. The trial court has certified that this “is a plea-bargain case, and the defendant

has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).
       On October 9, 2014, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On November 3, 2014, counsel filed a letter brief with this Court. Counsel’s

response does not establish that the certification currently on file with this Court is

incorrect or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED.



                                                  PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
13th day of November, 2014.




                                             2